                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEIDRA HUBAY, et al.,                            )
                                                 )
                 Plaintiff,                      )
                                                 ) 2:19-cv-1327
                      v.                         )
                                                 )
JANELLE MARINA MENDEZ, et al.,
                                                 )
                                                 )
                 Defendant.                      )



              Hearing Type: Motion Hearing

                                  Date: 5/8/20

                               Before: Judge J. Nicholas Ranjan




 Counsel for Plaintiff              David Oberdick and Katelin Montgomery
 Counsel for Defendant              Brian Sommer and Robert Androsiglio
 Court Reporter                     R. Ford
 Law Clerk                          JM
 Start time                         9:38AM
 End time                           6:05PM
                              SUMMARY OF PROCEEDINGS:


Motion Hearing conducted through Zoom regarding the pending motions for preliminary
injunction (ECF Nos. 36 and 37).

Witnesses and Evidence submitted.

Hearing continued to Wednesday, May 13, 2020, at 9:30AM.Hearing to be conducted
through Zoom.
